Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 9-20 are withdrawn.

Claim Rejections - 35 USC § 102(maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagata et al. US 2016/0059972.

Regarding claim 1, Nagata discloses a loading device for loading storage and transport trays for plastic receptacles, the loading device being configured to interact with a transport system for the trays that can be operated automatically and with a transferring device for plastic receptacles, which has a multi-gripper for a number of plastic receptacles that are arranged in a row (par 0045-0046), the loading device comprising: a stabilizing system (par 0046-0048) arranged in a loading station for trays (container C), which stabilizing system has a first support rack (guide 5) and a second support rack (guide 6), which are arranged essentially parallel to one another (fig.3) and configured to be at least partially inserted into a tray (C) that is to be loaded, wherein: the second support rack (6) is configured to be adjustable relative 

    PNG
    media_image1.png
    280
    489
    media_image1.png
    Greyscale

Regarding claim 2, Nagata discloses the device according to Claim 1, wherein the support racks (5,6) comprise: a lateral extension that runs transversally to the transport direction (V) in order to adjust distance, which extension is configured in such a way that a loading lane will be bounded by the two support racks and by side walls of a tray (container C) that extend in a direction of movement in order to adjust distance  (figure 1 shows the lateral separation between guide rack 5 and 6; and further in step S7 in par 0054 the second guide 6 is displaced away from the group of pouch bundles 2 by a predetermined interval that can hold another pouch bundle to be added to the container tray).
Regarding claim 3, Nagata discloses the device according to Claim 1 wherein the second support rack (6) is configured as the anti-tipping device and is adjustable to open any loading lane, while the first support rack is essentially stationary during the loading of a tray (par 0053-0054; S1).
Regarding claim 4, Nagata discloses the device according to Claim 1, wherein first and second support racks (5,6) in each case encompass a beam that runs essentially transversally and essentially horizontally to an adjustment direction of the at least one of the first and second support racks (as seen in figure 2 guides 6 and 5 are supported on a transverse beam that is connected to a horizontal adjustment), and comprise: rack teeth that project vertically therefrom in a direction of a tray bottom during operation (first and second guides 5 and 6 have teeth which mesh with each other; par 0046-0047).
Regarding claim 5, Nagata discloses the device according to Claim 4, wherein the rack teeth of the first and second support racks are offset facing one another and are arranged to cover gaps between teeth, whereby in an assembled state, they establish a common support plane (first and second guides 5 and 6 have teeth which mesh with each other; par 0046-0047).
Regarding claim 6, Nagata discloses the device according to Claim 1, wherein the first and second support racks are movable essentially vertically (guides 5, 6), and at least one of the first and second support racks is adjustable essentially horizontally and parallel to the other support rack (guides 5 and 6 are adjustable in a horizontal direction and are movable vertically into different step positions as seen in figure 3 and disclosed in par 0048-0054).
Regarding claim 7, Nagata discloses the device according to Claim 4, wherein the rack teeth of the first and second support racks have a vertical length that is greater than a depth of a tray that is to be loaded (first and second guides 5 and 6 have teeth which mesh with each other and as seen in figure 1 extend above the container tray C being loaded having a vertical depth greater than the tray being loaded; par 0046-0047).
Regarding claim 8, Nagata discloses the device according to Claim 1, in combination with a transport system (7) for the trays and a transferring device having a multi-gripper (hand 3) for plural plastic receptacles (pouch bundles 2), wherein the combination comprises: a computer controller for controlling a transport of trays, movement of the first and second support racks, and loading of trays by the transferring device and its multigripper (teaches a controlling drive interpreted as a computer controller for controlling movement of the guides; par 0009; 0014).
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Applicant argues that Nagata fails to teach the limitation of “wherein moving of the second support rack and the tray in transport direction of the tray will open a second loading lane that adjoins the first loading lane essentially by a predetermined distance in the first support rack, the first rack being configured to remain essentially stationary” in furtherance of this argument explain that the Nagata publication does not disclose that either for the first or second rack is replaced or moved together with a tray during movement and the other remains stationary.
However this argument is unpersuasive because the support rack cited as guide 5 can move vertically but is stationary in the horizontal or transport direction while the guide 6 moves to open space or a second loading lane of pouches while the stationary guide hold the initial set of pouches stable, and movement of the second rack, guide 6 makes room adjoins the first set of pouches, or first lane. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731